Matter of State of New York v Daniel J. (2020 NY Slip Op 00952)





Matter of State of New York v Daniel J.


2020 NY Slip Op 00952


Decided on February 7, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


566 CA 18-01059

[*1]IN THE MATTER OF STATE OF NEW YORK, PETITIONER-RESPONDENT,
vDANIEL J., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


PAUL B. WATKINS, FAIRPORT, FOR RESPONDENT-APPELLANT.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (JONATHAN D. HITSOUS OF COUNSEL), FOR PETITIONER-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John L. Michalski, A.J.), dated April 17, 2018 in a proceeding pursuant to Mental Hygiene Law article 10. The order denied respondent's motion pursuant to CPLR 4404 and CPLR 5015. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of State of New York v Daniel J. ([appeal No. 1] — AD3d — [Feb. 7, 2020] [4th Dept 2020]).
Entered: February 7, 2020
Mark W. Bennett
Clerk of the Court